        Case 19-70208-hdh7 Doc 41 Filed 07/16/20                 Entered 07/16/20 09:18:44          Page 1 of 1
BTXN 177 (rev. 09/16)
                                       UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS


In Re:                                                       §
David Joe Vilardi                                            §    Case No.: 19−70208−hdh7
Carolyn Dot Vilardi                                          §    Chapter No.: 7
                                           Debtor(s)         §


                         NOTICE OF CASE CLOSED WITHOUT DISCHARGE
All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge for the reason(s) indicated below.

               Debtor did not file Official Form 423, Debtor's Certification of Completion of Instructional Course
               Concerning Personal Financial Management.
               Debtor has not certified that all domestic support obligations due have been paid.
               Debtor has not filed required certification and motion for entry of Chapter 13 Discharge.
               Debtor's certification and motion for chapter 13 discharge has been denied.
               Other:


DATED: 7/16/20                                    FOR THE COURT:
                                                  Robert P. Colwell, Clerk of Court

                                                  by: /s/Kristina Munoz, Deputy Clerk
